
	
		I
		111th CONGRESS
		1st Session
		H. R. 4069
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2009
			Mr. Hare (for himself
			 and Mr. Davis of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow S
		  corporations the deduction for charitable contributions of
		  inventory.
	
	
		1.Short titleThis Act may be cited as the
			 S Corporation Inventory Contribution
			 Act of 2009.
		2.S
			 corporations allowed deduction for charitable contributions of
			 inventory
			(a)In
			 generalSection 170(e)(3)(A)
			 of the Internal Revenue Code of 1986 (relating to certain contributions of
			 inventory and other property) is amended by striking (other than a
			 corporation which is an S corporation).
			(b)LimitationSection 170(e)(3)(A) of such Code is
			 amended by adding at the end the following flush sentence:
				
					In the
				case of a taxpayer other than a C corporation, the aggregate amount of such
				contributions for any taxable year which may be taken into account under this
				subparagraph shall not exceed 10 percent of the taxpayer's aggregate net income
				for such taxable year from all trades or businesses from which such
				contributions were made, computed without regard to this
				section..
			(c)Conforming
			 amendments
				(1)Subclause (I) of section 170(c)(3)(C)(i) of
			 such Code is amended by striking C corporation and inserting
			 corporation.
				(2)Subparagraph (C)
			 of section 170(c)(3) of such Code is amended by striking clause (ii) and by
			 redesignating clauses (iii) and (iv) as clauses (ii) and (iii),
			 respectively.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made after December 31, 2009, and to taxable years ending after
			 such date.
			
